DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 21-27, 29-36, 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed correspondence dated 8/24/2021 was considered. Applicant claims a system/method, comprising: a data store to store and to manage data within a network; a server to facilitate operations using information from the data store; a machine learning (ML) based artificial intelligence (Al) subsystem to communicate with the server and the data store in the network, the ML-based Al subsystem comprising: a data access interface to: receive data associated with a conversation with a user via a communication channel, the data for training at least one model to determine intent in the conversation with the user; and a processor to: select any unlabeled data from the data associated with the conversation from the user, the selected unlabeled data having probability of impacting the at least one model; provide a hierarchical multi-intent data labeling framework for labeling a representative subset of data from at least one of the data associated with the conversation with the user or the selected unlabeled data; , wherein generating the production-ready model comprises: applying a fine-tune intent level evaluation specific to any particular client workflow by providing at least one of the following: 4817-2447-5381 v.12US Application No. 16/581,124Atty. Docket No.: 49310.97US02 Reply to Non-Final Office Action of May 27, 2021providing additional training data from auxiliary models to boost specific intent performance; or providing data oversampling with layer level fine-tuning techniques to correct or augment specific intent performance issues; and creating the production-ready model based on an ensemble of successful fine-tuned candidate models from the retained at least one candidate model set; and deploy the production-ready model for intent determination in the conversation with the user. Applicant arguments presented arguments on page 8 was considered. The inclusion of the allowable subject matter indicated into the independent claims was considered. The cited prior art of record fails fairly teach or disclose the claimed combination of features. Therefore claims 21-27, 29-36 and 38-39 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
9/9/2021